Citation Nr: 0828919	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
right scapula injury, currently rated as 0 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from February 1999 to June 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.   

The August 2005 rating decision also granted service 
connection for residuals of a right knee injury, and denied 
service connection for hearing loss and tinnitus.  The 
veteran did not file a notice of disagreement regarding these 
issues.  Consequently, they are not before the Board.  
Additionally, the veteran filed a notice of disagreement 
regarding the denial of service connection for a low back 
injury.  However, he declined to appeal the issue when he 
submitted his substantive appeal (VA Form 9).  As such, this 
issue is also not before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
scapula injury are not manifested by malunion of the scapula; 
major arm motion limited to raising the arm to shoulder 
level; or a moderate disability to Muscle Group I (to include 
the levator scapulae).

2.  There is no medical diagnosis of current chronic 
degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals of a 
right scapula injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5201, 5203, and 5301 (2007).

2.  Degenerative joint disease was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by way 
of a letter dated May 2005.   

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a May 2005 letter prior 
to the August 2005 adjudication of the claim which granted 
service connection.  In Dingess v. Nicholson, 19 Vet.App. 
473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vasquez-Flores, supra, do not apply to 
initial rating claims such as the one now on appeal to the 
Board.  Nonetheless, the Board notes that the RO provided the 
veteran with a June 2008 correspondence that fully complied 
with Vasquez-Flores. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the veteran with a June 2008 correspondence that 
fully complied with Dingess. 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in May 2005 and April 2008, obtained 
medical opinions as to the etiology and severity of the 
veteran's disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a right 
scapula injury warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected residuals of a right scapula 
injury have been rated by the RO under the provisions of 
Diagnostic Code 5203.  Under this regulatory provision, a 
rating of 10 percent rating is warranted for malunion of the 
clavicle or scapula.  A 10 percent rating or 20 percent 
rating is also warranted for nonunion of the clavicle or 
scapula without or with loose movement, respectively.  A 20 
percent rating is also warranted for dislocation for the 
clavicle or scapula. 

The veteran's disability can also be rated based on 
impairment of function of the contiguous joint.

Under Diagnostic Code 5201, a rating of 20 percent is 
warranted when the veteran's major arm motion is limited to 
raising the arm to shoulder level; or when the motion of the 
veteran's minor arm is limited to midway between the side and 
shoulder.  A 30 percent disability rating is warranted when 
the range of motion of the veteran's major arm is limited to 
midway between the side and shoulder; or the range of motion 
of the veteran's minor arm is limited to 25 degrees from the 
veteran's side.  A 40 percent rating is warranted when the 
veteran is unable to raise his major arm to 25 degrees from 
his side.

Diagnostic Code 5301 concerns Muscle Group I, the extrinsic 
muscles of the shoulder girdle.  These muscles include the 
trapezius, levator scapulae, and serratus magnus muscles.  
Functions include upward rotation of the scapula and 
elevation of the arm above the shoulder level.  Under this 
section, a noncompensable rating is assigned for slight 
disability in all cases.  A 10 percent rating is assigned for 
moderate disability in all cases.  In moderately severe 
cases, a 30 percent evaluation is assigned for a dominant 
arm, while a 20 percent evaluation is warranted for a non-
dominant arm.  In severe cases, a 40 percent evaluation is 
assigned for a dominant arm, while a 30 percent evaluation is 
warranted for a non-dominant arm.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In the veteran's August 2005 notice of disagreement, the 
veteran claimed that he originally injured his scapula while 
picking up a canvas tent (and not from shoveling snow, as the 
RO stated).  The Board notes that the service medical records 
reflect that in May 2000, the veteran sustained a mid back 
and right side pain while lifting a hex tent.  However, no 
specific mention was made regarding his scapula until January 
2002, when he sustained an injury while shoveling snow.    

The veteran also stated that he was told that he had "sub-
flexed a rib" off of his spine.  The veteran did not believe 
that the residuals of his injury were being rated properly 
because the rating criteria and the x-rays only addressed the 
scapula bone.  The veteran stated that he believes his injury 
to be a muscle tear, tendon strain, or pinched nerve.  The 
Board notes that the service medical records reflect that in 
January 2002, he was assessed with a tear of the levator 
muscle scapula on the right; and a recurrent strain.  

In the veteran's notice of disagreement, he stated that his 
current physician advised him that an MRI would be a better 
tool to assess the injury.  As such, in his June 2006 
substantive appeal, he requested an MRI to assess the damage 
to his muscles, nerves, and tendons.  The Board does not find 
any evidence in the claims file that suggests that a 
physician recommended an MRI.  The evidence reflects that an 
MRI was recommended for the veteran's left shoulder (in 
relation to a post service motorcycle accident).  Moreover, 
the Board notes that rating criteria are based on the average 
impairment of earning capacity resulting from a service-
connected disability.  As is further explained below, there 
is no finding that the veteran has had any impairment of 
earning capacity.  The findings in an MRI would not be 
probative as to what the veteran can and cannot do.  

The veteran underwent a VA examination in May 2005.  He 
complained of aching pain on regular exertion.  During 
moderate exertion and repetitive exercises of the right 
shoulder, pain changes into a sharp, stabbing pain located at 
the right scapula (nonradiating).  He reported that flare-ups 
are unpredictable at times and can occur even while just 
sitting in class.  He stated that it causes him to lose 
concentration.  He also occasionally has fasciculation (which 
the veteran described as tremors on the scapula).  He denied 
and neck pain or right shoulder pain.  He reported that sharp 
pains sometimes occur three times in a day, lasting 30 to 45 
minutes.  He does not wear a sling or any prosthetic aid.  He 
is right hand dominant.  The veteran denied any effect on his 
activities of daily living except with severe flare-ups (that 
prevent him from driving as he is used to).  He was 
unemployed t the time of the examination because he was going 
to school.  

Upon examination, the right scapula showed no winging or 
deformity.  Tenderness was noted on palpation of the 
suprascapular area.  There was no crepitus on motion of the 
right shoulder or scapula.  However, there was some 
inequality of the trapezius muscles with the left trapezius 
being more prominent than the right.  There was also spasm on 
the right parathoracic area which was adjacent to the painful 
area on the right scapula.  There was no tenderness on the 
spine.  Range of motion of the shoulder was full (0-180 
degrees of abduction and forward flexion without pain).  The 
examiner stated that he attempted to elicit the pain on the 
right scapula that the veteran has on a daily basis; however, 
during maneuvers of the right shoulder, he was unable to 
reproduce the symptoms.  X-rays of the right scapula were 
normal.  There was no evidence of fracture or dislocation.  
He was diagnosed with residuals of right scapula injury with 
persistent pain and tenderness on palpation of the right 
scapula as well as a compensatory hypertrophy of the left 
trapezius.  

The post service treatment records do not reflect any 
treatment for residuals of a right scapula injury.  The post 
service medical records reflect treatment for a left shoulder 
injury incurred as a result of a motorcycle accident in July 
2005.  

The veteran underwent another VA examination in April 2008.  
He reported a burning pain in the area of the medial border 
of the scapula.  The pain exists on a regular basis.  The 
severity and the duration are variable.  This is his only 
reported symptom.  He denied back pain, upper extremity 
radiculopathy, shoulder pain, instability, and giving way.  
Activities of daily living are unimpaired.  He is able to 
engage in recreational activities and is able to function in 
his usual occupation (he has missed no days of work).  He has 
had no treatment other than some physical training while he 
was in the military.  

Upon examination, there was some mild parascapular tenderness 
along the medial border.  There was no muscular atrophy in 
the area.  The scapula did not wing.  It rotated normally.  
Range of motion showed 180 degrees of forward flexion; 180 
degrees of abduction; 80 degrees of external rotation; 75 
degrees of internal rotation; and 50 degrees of adduction.  
There was negative impingement sign.  There was a negative 
anterior apprehension sign.  There was no weakness in 
abduction or in external rotation.  There was no increased 
pain with repetitive, resisted motion of the shoulder.  X-
rays revealed no fractures.  Bone mineralization was normal.  
He was diagnosed with parascapular strain, right shoulder.  
The examiner then stated that there was no increased 
symptomatology with repetitive, resisted motion; "no 
additional range of motion should be assigned for DeLuca 
issues."  

In order to warrant a compensable rating, the veteran's 
disability must be manifest by malunion of the scapula 
(Diagnostic Code 5203); major arm motion limited to raising 
the arm to shoulder level (Diagnostic Code 5201); or a 
moderate disability to Muscle Group I (to include the levator 
scapulae)(Diagnostic Code 5301).  

The Board notes that there is no evidence of malunion of the 
scapula.  Furthermore, range of motion has been shown to be 
essentially normal (his arm is not limited to shoulder 
level).  Regarding the severity of the veteran's disability 
under Diagnostic Code 5301, the Board notes that the veteran 
has full range of motion, activities of daily living are 
unimpaired; he is able to engage in recreational activities; 
he is able to function in his usual occupation; and he has 
not sought or received any post-treatment treatment.  Under 
these circumstances, the Board finds that the veteran's 
disability should be characterized as no more than slight.  

Finally, in regards to DeLuca criteria, the February 2008 VA 
clinician opined that the residuals of the veteran's right 
scapula do not cause the veteran to suffer from excessive 
fatigability or incoordination.  There is no medical evidence 
to show that there is any additional loss of motion of the 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a compensable 
rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial compensable rating for residuals of a 
right scapula injury must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Service Connection

The other issue before the Board involves a claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that the veteran's April 2005 claim doesn't 
specify which joint(s) are allegedly affected by degenerative 
joint disease.  The RO denied the claim based on the fact 
that there was no evidence that the veteran had degenerative 
joint disease in any joint.  Neither his service medical 
records nor his post service VA examination (May 2005) 
reflected degenerative joint disease.  His May 2005 
examination showed that there was some compensatory 
scoliosis.  In his August 2005 notice of disagreement, the 
veteran stated that he was worried about scoliosis, and about 
his hips, knees, and ankles.  The veteran did not identify 
any current disability of the hips, ankles, or knees 
(although the Board notes he is already service connected for 
residuals of a right knee injury).  It appears that the 
veteran is worried about potential degenerative joint 
disease.  He stated that "I know that weight bearing 
activities in excess over time, prematurely wear out joints 
to include compression of the spine, which results in pain 
and other degenerative problems."  

The Board notes that the service medical records contain no 
findings attributed to degenerative joint disease.  Moreover, 
the post service medical records (dated May 2005 to September 
2005) do not show diagnoses or treatment for degenerative 
joint disease.  Moreover, it appears that all of the 
veteran's post service treatment was in conjunction with an 
unrelated motorcycle accident in July 2005.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In this case, there are no findings (either in service or 
post service) attributed to degenerative joint disease.  In 
the absence of a finding of current, chronic degenerative 
joint disease; and in the absence of a nexus opinion linking 
it to service, service connection is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for degenerative joint disease 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).
 

ORDER

The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


